DETAILED ACTION
1.         Claims 1-15, as originally filed on 06/18/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The disclosure is objected to because of the following informalities: In para. [0048] of the originally filed specification, the known fatty acid “linoleic acid” is misspelled as “linolic acid” [‘e’ is missing]. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.         Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "a core" in the last line.  There is insufficient antecedent basis for this limitation in the claim. To what does “a core” refer? For the purposes of examination below, “core” is interpreted to refer to “a conductive metal powder”. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 1-4, 6-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over FIESS et al. (WO 2017/144555 A1), in view of KIM (US 2014/0335647 A1).
	As to independent claim 1, FIESS teaches a paste composition for an electrode of a solar cell (see pg. 1, lines 4-18), the paste composition comprising: a conductive metal powder, a glass frit, and an organic vehicle (see pg. 2, lines 16-20; pg. 5, lines 17-41; pg. 6, lines 23-40), wherein the conductive metal powder comprises surface treatment parts positioned at an outer periphery thereof (see pg. 6, lines 11-21: the electrically conductive metals, especially when made of a metal, generally are coated with organic additives [i.e. surface treatment parts] and the additives used to coat the particles may, for example, be fatty amines, fatty acids, or fatty acid salts).
	FIESS fails to explicitly disclose [1] at least two surface treatment parts and [2] that one of the surface treatment parts is formed by silicone oil.
KIM, in analogous art of paste compositions for an electrode of a solar cell (see para. 0002), teaches that the metal powder may be coated with a silicone oil or fatty acid that has a hydrophobic group, or a similar organic compound thereto so as to prolong the detachment start time of the mask pattern (see para. 0055). KIM also teaches that a dispersant may be added to maintain dispersion stability of metal powder, for example a fatty acid-based dispersant (see para. 0056). Thus, KIM discloses and/or suggests both a silicone oil and fatty acid on metal powders, which corresponds to the claim 1 required features of [1] “at least two surface treatment parts”, [2] one of which is formed by “silicone oil”.
Based on this combination of references, a person skilled in the art would not have any particular difficulty in deriving the invention recited in claim 1 by further providing the conductive metal powder with a surface treatment part containing silicone oil [taught by KIM] with the fatty amine and/or fatty acid coated on the metal particles [taught by FIESS] in order to increase the dispersibility of metal powder in the organic vehicle. One of ordinary skill in the art before the effective filing date of the claimed invention would expect the paste composition of claim 1, taught by FIESS and KIM, to have similar properties to those claimed, absent the showing of unexpected results. 
	As to claim 2, FIESS and KIM fail to explicitly disclose that the silicone oil and the organic vehicle are “mutually incompatible”. However, it is widely known in the art that there is phase separation between silicone oil and organic vehicles (see FIESS pgs. 6-7: organic medium may comprise at least one solvent and a binder), which indicates that silicone oil and an organic solvent mixture are incompatible with each other. Thus, claim 2 could be easily derived by one of ordinary skill in the art.
FIESS teaches that the conductive metal is surface-treated with a fatty acid or fatty acid salt, but does not mention the concrete position of the fatty acid. However, one of ordinary skill in the art would not have any particular difficulty in positioning an entirety or a part of the fatty acid between the conductive metal powder and the silicone oil in order to enhance the compatibility of the silicone oil. Thus, claim 3, which depends on claim 1, is prima facie obvious over FIESS and KIM.
	As to claim 4, FIESS and KIM teach the paste composition of claim 3, wherein the fatty acid or fatty acid salt has a carbon number in a range of 14 to 20 (see FIESS pg. 6, lines 18-20: lauric acid, palmitic acid, oleic acid, stearic acid or a salt thereof).
	As to claim 6, FIESS teaches that the conductive metal is surface-treated with a fatty amine, but does not mention the concrete position of the fatty amine. However, one of ordinary skill in the art would not have any particular difficulty in positioning an entirety or a part of the fatty amine between the conductive metal powder and the silicone oil in order to enhance the compatibility of the silicone oil. Thus, claim 6, which depends on claim 1, is prima facie obvious over the combination of FIESS and KIM.
As to claim 7, FIESS and KIM teach the paste composition of claim 6, wherein the fatty amine has a carbon number in a range of 14 to 20 (see FIESS pg. 6, lines 15-18: additives used to coat the particles may be octylamine and decylamine).
As to claim 9, FIESS and KIM teach the paste composition of claim 6, wherein the silicone oil is included in an amount of 0.1 to 50% by weight (see FIESS pg. 4, lines 28-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claim 9 [0.1 to 2% by weight] because it has 
	As to independent claim 10, FIESS teaches a paste composition for an electrode of a solar cell (see pg. 1, lines 4-18), the paste composition comprising: a conductive metal powder, a glass frit, an organic vehicle, and silicone oil (see pg. 2, lines 16-32; pg. 4, lines 12-41; pg. 5, lines 17-41; pg. 6, lines 23-40), wherein the conductive metal powder is a primary surface-treated powder (see pg. 6, lines 11-21: the electrically conductive metals, especially when made of a metal, generally are coated with organic additives [i.e. surface treated] and the additives used to coat the particles may, for example, be fatty amines, fatty acids, or fatty acid salts).
	FIESS fails to disclose that the silicone oil is coated on the primary surface-treated metal powder so that phase separation from the organic vehicle is not observed.
	However, KIM, in analogous art of paste compositions for an electrode of a solar cell (see para. 0002), teaches that the metal powder may be coated with a silicone oil or fatty acid that has a hydrophobic group, or a similar organic compound thereto so as to prolong the detachment start time of the mask pattern (see para. 0055). KIM also teaches that a dispersant may be added to maintain dispersion stability of metal powder, for example a fatty acid-based dispersant (see para. 0056). Thus, KIM discloses and/or suggests further coating a silicone oil over the fatty acid/fatty amine on metal powders taught by FIESS. 

Regarding the “phase separation from the organic vehicle is not observed or less than 5%” feature recited in claims 10-11, FIESS and KIM (prior art) must have the ability to satisfy this feature/condition since the same conductive metal powders, primary surface treatments (e.g. fatty acid or fatty amine in FIESS) and silicone oil coating in KIM are taught by the prior art as are recited in the instant application. If different results are achieved, it must be due to limitations that are not currently claimed. 

As to independent claim 12, FIESS teaches a method of preparing a paste composition for an electrode of a solar cell (see pg. 1, lines 4-18), the method comprising: preparing a surface-treated conductive metal powder; and mixing the surface-treated conductive metal powder, a glass frit, and an organic vehicle (see pg. 2, lines 16-20; pg. 5, lines 17-41; pg. 6, lines 23-40), wherein preparing the surface-treated conductive metal powder comprises: forming a first surface treatment part on the 
FIESS fails to explicitly disclose forming a second surface treatment part with silicone oil [on the conductive metal powder].
	However, KIM, in analogous art of paste compositions for an electrode of a solar cell (see para. 0002), teaches coating a metal powder with a silicone oil or fatty acid that has a hydrophobic group, or a similar organic compound thereto so as to prolong the detachment start time of the mask pattern (see para. 0055). KIM also teaches the option of adding a dispersant to maintain dispersion stability of metal powder, for example a fatty acid-based dispersant (see para. 0056). Thus, KIM discloses and/or suggests both a silicone oil and fatty acid on metal powders, which corresponds to the claim 12 required features of a first and second surface treatment part.
Based on this combination of references, a person skilled in the art would not have any particular difficulty in deriving the invention recited in claim 12 by forming a second surface treatment part with silicone oil [taught by KIM] in addition to the first surface treatment part with fatty amine and/or fatty acid [taught by FIESS] coated on the metal particles in order to increase the dispersibility of metal powder in the organic vehicle. One of ordinary skill in the art before the effective filing date of the claimed invention would expect the method of preparing a paste composition recited in claim 12, taught by the combination of FIESS and KIM, to have similar properties to those claimed, absent the showing of unexpected results. 
FIESS and KIM teach the method of claim 12, wherein the fatty amine has a carbon number in a range of 14 to 20 (see FIESS pg. 6, lines 15-18: additives used to coat the particles may be octylamine and decylamine).
As to claim 14, FIESS and KIM teach the method of claim 12, wherein the forming the second surface treatment part with the silicone oil is performed by mixing the conductive metal powder having the first surface treatment part formed with an organic solvent and then adding the silicone oil to form the second surface treatment part (see FIESS pg. 6, line 11 to pg. 7, line 40: coating metal conductive particles with organic additives, e.g. fatty amine or fatty acid, then mixing with an organic solvent and optional additives; see KIM para. 0055-0056: coating metal powder with silicone oil). It is noted that changing the order of steps does not render a claimed process non-obvious over the prior art. See MPEP 2144.04 IV C.
As to claim 15, FIESS and KIM teach a solar cell, comprising: a front electrode provided on a substrate and a back electrode provided under the substrate (see KIM para. 0060-0062 and FIG. 7, reproduced below: front electrode 205 and rear electrode 206), wherein the front electrode is produced by applying the paste composition of claim 1, followed by firing (see KIM para. 0060: the front electrode 205 is manufactured by screen printing a paste comprising silver, glass frit, a binder and so on, and thermally treating [i.e. firing] the paste; see also FIESS pgs. 5-8 and KIM para. 0055-0056). 

    PNG
    media_image1.png
    336
    533
    media_image1.png
    Greyscale


Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach, disclose or reasonably suggest the additional features recited in dependent claims 5 and 8, in short, a third surface further included between the fatty acid or fatty acid salt and the conductive metal powder. Claim 8 requires an additional surface treatment part comprising one or more of the compounds listed in claim 8 further included between the fatty amine and a core [conductive metal powder].
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761
February 18, 2022